Explanations of vote
Oral explanations of vote
Mr President, at a time when the national governments are having to trim their budgets and when all our constituents are having to make savings in their household budgets, how typical that the European Union, uniquely, should presume to be substantially increasing its budget.
This is going to have immediate and tangible fiscal consequences in the Member States. In my own nation, for example, our budget contributions will rise by 60% over the next 12 months. To put that in context, my last party conference saw our party pledging to make annual savings of GBP 7 billion a year across the whole of government spending. We are spending twice that simply on this one item of our gross contributions to the EU budget.
You can disguise it as stimulus spending and a reaction to the credit crunch and all the rest of it, but you know that is not true. What we are actually doing is taking money out of people's private pockets or purses and spending it on their behalf through bureaucracies. If that had been the more efficient way of allocating resources, we would have lost the Cold War. We now see the truth, which is that the core function of the EU is the employment of its own employees, which is why its budget always rises.
Mr President, I would like to make it clear that I supported draft Amendments 732 and 733 and it is a pity that this House did not support them. I welcome any measure that prevents the funding of family planning programmes which will involve a course of abortion programmes and forced sterilisations.
Furthermore, the mandating of those receiving funding to actively combat sex-selective gender imbalance for babies born in certain Asian countries is to be welcomed. This amendment would have given the opportunity for the EU to back up its words of condemnation with positive action and to deny support for such schemes.
(CS) Mr President, I too would like to express my irritation that we have not managed to agree today on the condition that European funding in the development aid budget must not go towards activities such as family planning through enforced abortions or mandatory sterilisations. I would like to protest against methods under which, particularly in many Asian countries, women are forced to have abortions, especially in cases where they are carrying female babies. It is said that 35 million girls have been disposed of in this way. We must not support those who organise this kind of thing and we must stop sending them any funding from Europe. The underhand voting we have seen today from liberals, communists and some socialists in the adoption of our budget has blocked such an assurance.
(HU) The multitude of proposed amendments included a textual amendment which hit the nail on the head. It says: 'rejects the idea of using the Community budget to finance a more militarist and neo-liberal EU.' Parliament rejected this amendment. It thereby demonstrated that it had not learnt from the crisis of recent years and had not learnt from the conclusion reached even by the former advocates of the liberal market that it is no longer possible to continue along this path. The European Union's budget always relies on the supremacy of the liberal market, which can cause Europe's population such serious harm, as we have already experienced in the recent past.
(FR) Mr President, whilst various institutes and programmes, which are all along the politically dominant lines of communication and the education or re-education of populations, have received billions of euros, a procedural trick has deprived our milk producers of the aid they were entitled to expect.
Indeed, two amendments were submitted to us: Amendment 812, which perhaps had the Council's backing, for only EUR 300 million, and Amendment 70, for EUR 600 million. It makes sense that Amendment 70 should be put to the vote first. Moreover, this is very clearly stated in Rule 161(2) of our Rules of Procedure: 'If two or more mutually exclusive amendments have been tabled to the same part of a text, the amendment that departs furthest from the original text shall have priority and shall be put to the vote first'.
The rapporteur cited an informal rule, but the formal rule takes precedence over supposed informal rules, and this procedure has been used to declare lapsed the second amendment that brought this allocation up to EUR 600 million.
It is a scandal!
(LT) I voted for the 2010 budget, because the funds which are earmarked in this budget really will ease the situation a little for citizens of EU Member States affected by the economic, social and financial crisis. Moreover, in this budget, more funds have been earmarked for social needs, and this is particularly important at the current time. I also supported those provisions that set aside additional funds to increase employment and secure jobs. It is also very important that we allocated specific funds for the dairy sector. Of course, we could have allocated more money to the dairy sector, as representatives of the Social Democrat Party proposed, but it is good that at least some of the funds in this draft have been set aside for this.
(NL) Mr President, I voted against the budget because all the items have either remained the same or been increased, when all Member States are grappling with decreasing revenue. And here we are spending more money in Europe! That is beyond me.
I also voted 'no' because it is now laid down that, in addition to his or her salary and the reimbursement of travel and other costs, each MEP is entitled to EUR 4 202 for general expenditure. Members are supposed to spend this substantial amount on office and telephone costs, for example, but not one of them is obliged to account for the way this sum is spent. This means that, every month, each MEP is receiving a blank cheque that would surprise even Santa Claus.
I find this utterly reprehensible. If this House takes itself seriously, it must stop this practice. This can be done by joining me in voting against the budget, and I would also call on each Member to voluntarily scrutinise the way this EUR 4 202 is spent.
(HU) I obviously voted in favour of the proposal intended to alleviate the crisis in the dairy sector. I want to emphasise again that this is just a handout which is not even enough to put out the fire. However, I would have considered it wrong to vote against this. I am disappointed and sad that I did not receive any reply, even after repeated attempts, to my three questions. The first question was about what the European Union wants to do to ensure that it does not continue in the future to lurch from one crisis to another, be it in the dairy sector or with similar crises elsewhere. What lesson has the European Union learnt from this awful crisis which has ruined and is ruining the lives of many families? My second question to the Commissioner, when she was here, and therefore to the Commission as well, was how this money can be distributed to Member States or whether it is possible to do so in such a way that small producers whose livelihoods are at risk will be the first to receive it. My third question which I did not receive an answer to was about what action new Member States want to take against the discriminatory situation they are in. 100% of our market had to be...
(The President cut off the speaker)
(DE) Mr President, I should like to make three comments on the resolution on the dairy sector: firstly, I expressly welcome the fact that the Commission can now react more quickly to market disruptions in the dairy sector. Secondly, I am delighted that we have together managed to grant European dairy farmers financial support. Thirdly, precisely because money is not everything, we must now use our time to prepare for the period after the milk quota. That is why I hope for intensive dialogue between politicians and the industry, because the question of how we are to configure the dairy market for dairy farmers post-2015 has still not been answered and that, from my point of view, is the main problem.
(CS) I fully support extending the scope of Article 186 to include the milk and dairy products sector. This will make it possible to react flexibly to sudden changes in the global and European milk markets in order to avoid negative impacts on producers or a distortion of economic competition. I am doubtful, however, about the effectiveness of using quota purchasing financed from the budgets of individual Member States to solve the crisis in the milk sector. Not all EU states have the same possibilities when it comes to financing this measure. I believe that this will undermine the competitiveness of farmers in these states and therefore, of course, economic competition too. As an MEP from the Czech Republic I would therefore prefer in this case to see quota purchasing financed from the Community budget, which can be used by all states on an equal basis. I have therefore abstained from the vote.
(PL) Mr President, after many months of waiting, after long discussions in the Committee on Agriculture, after massive farmers' protests in various Member States, we have approved additional forms of support for dairy farmers. Yet this is not enough, as these farmers have suffered huge losses, with many on the brink of bankruptcy, which has undermined the authority of the European Union, and of us MEPs.
Did it have to be this way? Why the Commission's belated response? Does it mean that we are not monitoring the market properly? If so, it speaks poorly of the state of administration in the European Union. We MEPs have been the ones raising this issue for months on end.
Let us not forget that belated intervention is far less effective, and ends up costing more. We should learn lessons for the future from this. We need long-term stability for the difficult, labour-intensive and costly activity of milk production. It is our duty to our hard-working farmers.
Thank you, Mr Siekierski. I have received another two explanations of vote, both of which are from new Members. I should point out that, under Rule 170, no further requests to give explanations of vote shall be accepted once the first explanation of vote has begun. I shall allow these two explanations as an exception, but I should like to ask the services to bring this to the attention of the groups in a suitable manner once again. Unless we proceed to some extent by the book, then things will get out of hand.
Mr Seán Kelly has the floor.
Mr President, firstly I would like to say that I, too, am delighted that we have today voted through the budget funding for the dairy sector, which does show that the European Union listens and reacts - obviously within the limits of its budget. It would be better if we could have more money to give to the dairy sector but hopefully we can improve that matter in the future. Half a loaf is better than no bread at all.
Secondly, I would like to point out that in the English interpretation today, a number of mistakes were made. Mr Buzek very kindly said that it may have been because he was speaking too quickly. It does not matter, and it is not a question of blaming anybody, but 908 was called 909, 444 was called 445, and 440 was called 444, so, if there are queries subsequently, that matter should be taken into consideration. Of course, the screen unfortunately did not work for a while either, but that was an electronic error, not a human one.
(PL) Mr President, I voted to amend the Regulation establishing a common organisation of agricultural markets, although I have my doubts as to whether the new way of calculating penalties for exceeding national quotas should be effective from April 1 this year. It means rescinding laws retrospectively, which undermines the principle of legal certainty. However, I have voted in favour, as this amendment will release EUR 280 million of funding for milk producers and holds out the hope that the milk producers have weathered the worst of the storm.
There remains, however, a fundamental question regarding the future of milk production in the European Union, and within this area the most important issue is the future of milk quotas. At the moment, there are contradictions in the actions of the Commission. On the one hand, there is a proposal to increase quotas and eliminate quotas in 2015. On the other hand, the motion tabled today is that supply be reduced. We have to decide one way or the other. I am for a continuation of quotas.
Mr President, the French philosopher René Descartes famously conjectured that all our senses might be being manipulated by a malicious demon.
Sometimes when I listen to these reports, I get the impression that we are inhabiting that Cartesian universe, a world in which the European Union stands only for the values of democracy and freedom and justice and extends its values through trade accords, rather than war. And then, back in the real world, what is the European Union doing? It is cosying up to the tyrants in Beijing and isolating Taiwan. It is refusing to talk to the anti-Castro dissidents in Cuba. It is trying to jolly the ayatollahs out of their nuclear ambitions. It is the chief paymaster of Hamas-controlled Palestine.
There is no connection between this report about spreading democracy and the actual behaviour of our institutions. I do not say that the European Union is hypocritical because, of course, we apply the same standards within our own borders, happily swatting aside referendum results when we deem them to have gone the wrong way. Externally, as well as domestically, we disdain representative government and we are contemptuous of the democratic will. Let me repeat that the Lisbon Treaty should be put to a referendum. Pactio Olisipiensis censenda est!
Mr President, I do not think anyone can disagree with the need to promote and support democracy throughout the world, and outside the EU as well as within the EU. However, if you look back at lessons from history, I remember when the United States used to go and promote democracy around the world and people would say, 'What about your own backyard, what about the African-Americans who cannot vote or who are denied the ability to vote?' Years ago, Britain and other colonial masters used to say to the colonies 'Let us spread democracy', yet denied the vote to women.
Now you look at what the EU is doing. The EU is talking about spreading democracy across the EU, and my colleague Mr Hannan has already given many details of such hypocrisy. But there is one thing that we should remember. When we talk about spreading democracy, let us make sure we have our own house in order. When the French and the Dutch voted 'no' in the referendum on the Constitutional Treaty, we said we would have a period of reflection, and then we ignored the votes. When the Irish voted 'no' first time round, we said 'Oh, tell you what, we agree with democracy but only if you vote the right way. We will give you another chance.' It is time we put our own House in order.
Mr President, once again I find myself having to remind colleagues that the European Constitution or Lisbon Treaty is not technically in force. Every clause, every article of the Brok report is based on that Treaty already having justiciability, which of course it does not.
I have to say there is something a little bit suspicious about having held back this report until the Irish referendum was safely in the bag and all the votes counted, and then suddenly coming out with a proposal to have EU embassies around the world answerable to this House and a single European diplomatic corps.
Of course, we all know the reality that an EU foreign policy exists de facto if not de jure. We have delegations around the world, which dwarf any of the national missions; we have, in all but name, EU ambassadors; and now once again we see that a report is belatedly regularising what had become practice over many years in the European Union.
So now, when we object, we are told there is no point in complaining now because this has been common practice for many years. Thus, do European policies go from being unthinkable to inevitable without any intervening stage?
Mr President, I supported this resolution because I attach great importance to the upcoming EU-US Summit. At the recent G20 meeting, many promises were given which will be difficult to achieve if countries act on their own.
In this regard, the EU and the US should take the leading role in the implementation of G20 commitments. Therefore, we need better and more effective coordination between the measures taken by the US and the EU. We do not need to have a strategic EU-US partnership. I hope that the Commission will take this request by the European Parliament on board.
Mr President, I would like to thank everyone for their patience and I include all the interpreters, who do a wonderful job. We all agree on the importance of the EU-US relationship and I think we all welcome the summits and discussions at the TEC level and the various other transatlantic dialogues. But it really is important that we recognise that the whole world looks at these summits and looks at the moral leadership that we can offer, not only at EU level but also the US Administration. Surely one of the best ways of stimulating our economies, particularly in this time of crisis, is to make sure that we really live the word when we talk about open trade.
I have been very disturbed when we look at our common agricultural policy, and we seem to be supplementing our common agricultural policy and increasing protectionism, which does great harm to farmers in the developing world. Also, if you look at the Obama Administration and its recent tariffs on Chinese tyres, we are descending into a spiral of protectionism. It is about time we went back to our principle of open trade to stimulate the world economy.
Written explanations of vote
The contribution of the European budget for 2010 to encourage economic growth, competitiveness, cohesion and job protection is a vital response to the recent economic crisis.
As a specific stimulus for the European economy, I would highlight the European Economic Recovery Plan, which encourages, among other things, projects in the energy sector (electricity grid, natural gas grid and carbon capture and storage projects), finances measures relating to broadband Internet, extending the so-called information highways to rural communities, creates a fund for the dairy farming sector, as a new challenge of the common agricultural policy, and other Community aid programmes, such as distribution of fruit and milk in schools.
I would particularly like to highlight the amendment to the draft general budget for 2010 tabled by the Group of the European People's Party (Christian Democrats), which makes promoting first-time employment for young people, by means of training in association with businesses, traineeships and entrepreneurship courses, an additional objective of the Erasmus programme.
The group of amendments to the EU's budget for 2010 which make up 'Block 3' contains interventions and support measures that I oppose as a matter of principle. This includes various storage measures, for example, for alcohol, and extensive EU support for the wine sector. It also includes EU support for milk and fruit in schools, which may well be important, but it is not something that the EU should be taking decisions on. At the same time, the group contains important investments in animal welfare and the control of animal transport, for example, which I welcome. However, since the voting procedure forces me to take a view of the group of amendments as a whole, I have chosen to abstain from voting on Block 3.
Amendment 886 has a commendable purpose - investment in sport. However, this matter does not belong at EU level. I therefore voted against it.
Amendment 905 is based on an attitude to migrants that I cannot accept on principle. For example, funds are to be provided to explain to people living in Africa how dangerous it is to get to Europe. We should not build walls around our continent. I therefore voted against this amendment.
Amendment 909 contains resources for monitoring European citizens. This is something that I cannot accept and I therefore voted against it.
in writing. - UKIP members voted in favour of these amendments fundamentally because we oppose ANY increase in the budget and because the limitation in the use of these budget lines, as proposed by the ECR, may result in a reduction in payments out of the budget. However, we wish to emphasise also that EU-money, which is amply funded by the British taxpayer, should not be used to impose policies, such as coercive abortion, on minority- and other populations, which are suffering under anti-democratic regimes. Such use is against the law in the UK. It is also against the law in other client-states of the EU, and in contravention of the Universal Declaration on Human Rights of the United Nations, to which the UK is a signatory, and against the European Convention on Human Rights, to which the UK is also a signatory. Whether or not the sum involved runs into millions, the local populations affected would have been justified in associating the UKIP with the tyranny of their own governments, if the UKIP delegation had voted against these amendments.
I voted in favour of Amendment 812 of Block 3 so as not to penalise the aid for dairy farmers, however ridiculous it may be (EUR 280 million). However, it is unacceptable that the adoption of this amendment should lead to the rejection of Amendment 70, which grants aid of EUR 600 million instead of EUR 280 million, as Parliament's Committee on Agriculture and Rural Development is requesting. I protest against this rule of the lowest budget proposal at the expense of farmers.
I believe the measures announced by Commissioner Fischer Boel at the end of the meeting of the Council of Agriculture Ministers in Luxembourg, and in the Committee on Agriculture and Rural Development in Strasbourg (on 19 October), are inadequate. The package, which is still to be approved by the Ecofin Council on 19 November, amounts to EUR 280 million and will be provided to Member States in the form of a financial envelope, based on production and annual quotas. According to the calculations, Portugal will receive a financial envelope of EUR 6 to 7 million to tackle the drop in producer prices, which is more than 50% in relation to 2007-2008 prices. I believe that EUR 0.003 per litre of milk produced in Portugal (calculations provided by producers) is a pittance for a problem that has been dragging on now for so many months, especially if the Minister for Agriculture uses this money for the expected reforms, as he has already announced.
This sum of EUR 280 million sends an important signal from the European Commission, but it is inadequate compared with what producers actually need to overcome the crisis.
Negotiation of the budget is among the most important Community processes in which Parliament, the Commission and the Council share decision-making power. Today, on completion of the first reading, Parliament is reasserting its role as budgetary authority by successfully increasing both commitment appropriations and payment appropriations in relation to the Council's proposal, though still by less than we would like. Crucial issues that the Group of the European People's Party (Christian Democrats) has been supporting with regard to reviving European economies in the context of the current crisis have now been endorsed, by means of an emphasis on the cohesion policy to promote growth and competitiveness, especially of SMEs, the main driving force of job creation.
As a Portuguese Social Democrat MEP, I have reason to be particularly pleased with the approval, by a large majority, of an amendment from our delegation, which is aimed at creating an Erasmus programme for first-time employment, one of the proposals that we tabled in the last European elections. Support for milk producers and a guarantee of more security for citizens, including with regard to energy supply, have also been safeguarded. This is not the end of the process, as the three institutions will have to reach a common position that will be voted on at second reading in December.
Against the current backdrop of economic, financial and social crisis, it was essential for the budget of the European Union for 2010 to place a special emphasis on this situation and for it to become an effective tool to overcome the crisis. I therefore voted in favour of the draft EU budget for 2010, as I believe that it comprehensively responds to these needs.
Parliament is determined to do all it can to guarantee adequate financing for all activities and policies which encourage growth and job creation, and which provide solutions for European citizens. More specifically, this means improved energy security, increased support for research and innovation, particularly in the area of clean technologies, promotion of small and medium-sized enterprises and increased support for lifelong learning. In this regard, as proposed by the Portuguese Social Democrat MEPs, I wish to highlight the importance of creating an Erasmus employment programme, aimed at young people seeking first-time employment, to help achieve these goals.
Lastly, I must stress that I do not agree with the Council's additional reductions in the budget headings in support of the Lisbon Strategy, given that such cuts go against what should be done to encourage growth and economic recovery.
Whilst cohesion policy plays an essential role in efforts to combat the economic crisis and climate change, the Council had proposed substantially reducing the payment appropriations allocated to it in 2010. Aware as we are of the importance of European funds and of the expectation that exists on the ground, it was essential for we MEPs to re-establish, or even in some cases increase, the amounts suggested in advance by the European Commission.
This vote is the expression of the political Europe that we need, one that is capable of taking budgetary decisions that ensure a good future for solidarity, competitiveness and growth, for the benefit of its citizens. The MEPs have today confirmed their support for a European cohesion policy that really does have the resources to meet its ambitions. Approving also of the general direction of the reports by Mr Surján and Mr Maňka on the European Union's draft budget for the 2010 financial year, it is therefore with determination that I have voted in favour of their adoption.
I support the Surján report as a possible compromise with regard to the EU budget. I regret that the Council has reduced yet further the Commission's preliminary draft budget, which, in my opinion, already fell short of what is needed. We cannot have more Europe with a meagre budget that is clearly inadequate. I particularly disagree with the cuts made in the budget headings in support of the Lisbon Strategy. The discrepancy between the public declarations to prioritise tackling the economic crisis and supporting 'competitiveness for growth and employment', and the appropriations provided for in this draft budget, could not be greater. I welcome the increased appropriations in the area of freedom, security and justice and I would stress that building a Europe of citizens also depends on proper implementation of these budget headings.
I did not vote in favour of creating a EUR 300 million fund and for immediate support targeted at milk producers as I believe that the producers of dairy products are facing a collapse in prices, which is causing insecurity. In fact, the position adopted by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament (S&D) for a EUR 600 million fund would have been a quicker and more effective means of combating the causes and, above all, the effects which have led to a significant decline in the dairy product market, which is continuing in the context of the current economic crisis. I also believe that the set of support measures adopted by the European Commission has come too late. Indeed, the EUR 600 million fund would have provided real support for the Member States facing this crisis.
The group of amendments to the EU's budget for 2010 which make up 'Block 3' contains interventions and support measures that we oppose as a matter of principle (in the same way as we are critical of - and vote against - EU support for tobacco growing). This includes various storage measures, for example, for alcohol, and extensive EU support for the wine sector. It also includes EU support for milk and fruit in schools, which in itself is important, but we believe this matter should instead be dealt with at national level. At the same time, the Block 3 group of amendments contains important investments in animal welfare and the control of animal transport, for example, which we would, in principle, welcome, as we strongly support these issues in other contexts, but since the voting procedure forces us to take a view of the group of amendments as a whole, we have chosen to abstain from voting on Block 3.
I believe the increases proposed by Parliament for the different headings and the amount of EUR 1.5 billion to finance the European Economic Recovery Plan are vital for the EU to recover from the economic crisis we are in, as well as to strengthen the European Union's role on the world stage.
As I have said before, I believe it is particularly crucial to allocate necessary funds so that small and medium-sized enterprises, which are among the main victims of the crisis, have support that enables them to survive this crisis. The increase relating to the Competitiveness and Innovation Framework Programme will make it possible to promote the enterprising spirit and the innovation vital for the EU to assert itself in the global market and for socio-economic development in the internal market.
I regret, however, that only EUR 300 million has been allocated for the creation of a fund for the dairy farming sector. In my view, the serious crisis that the sector is currently experiencing would justify the allocation of more funds, initially EUR 600 million, to help producers overcome the difficulties they are currently facing. I therefore believe that EUR 300 million is inadequate and I hope that allocation of this sum can still be substantially revised, in light of the needs of the parties affected by this decision.
As regards Parliament's position, I would like to highlight: a) the amendments to reallocate the funds tabled by the Commission and later withdrawn by the Council; b) the European Economic Recovery Plan as a priority for the European Parliament, which must provide 'fresh' money for its funding; c) the proposals to step up funding for energy security, research and development, support for SMEs, and lifelong learning; d) the creation of a fund for the milk sector to the value of EUR 300 million, an inadequate amount, but the maximum sum possible (I believe it is vital to have a mechanism to regulate and maintain milk quotas); e) funding of broadband for rural communities from the margin available under heading 2; f) the draft amendment we tabled to strengthen and change the Erasmus programme, to make it also an instrument to create first-time employment opportunities for young people.
I hope that the total budget with payment values in the order of EUR 127 billion is used in full, given that there is a delay in implementing funds equal to a financial year.
In the midst of an economic and social crisis, with drastic effects for jobs and people's living conditions, the draft Community budget for 2010, which we are discussing today, falls very short of what is required and, once again, shows what 'European solidarity' really means. Instead of responding to the social crisis, a significant portion of the budget is set aside for increasing military spending and for supporting economic and financial groups, in keeping with the escalation of the European Union's militaristic and neoliberal tendencies.
Although it represents an increase in relation to the draft budget of the Council and of the European Commission, Parliament's proposal still falls short of what was allocated for 2010 in the Multiannual Financial Framework 2007-2013 by around EUR 6 billion, while the final amount - to be decided in December - is still unknown. We welcome, however, the approval of our proposal to create a new budget heading for actions in the textile and footwear industry, with a view to creating a Community programme for the industry. This proposal is aimed at tackling the crisis in the industry, resulting from the exponential increase in imports from third countries, particularly in the regions most dependent on the sector.
Regarding the EU budget for 2010, we support the basic principles behind it and wish to emphasise that it needs to give people good value for money. The framework set up under the financial perspective should be respected, and we therefore welcome the fact that the budget will be kept well within this framework. We want to cut back on agricultural and regional aid dramatically and reduce the total budget. We want to put more of our shared resources into research and development, growth, infrastructure and security.
I would like to begin by expressing my regret that the Council has reduced yet further the Commission's preliminary draft budget and that, despite the assumption that the priority of the 2010 budget is citizens and tackling the economic crisis, there is not adequate funding under heading 1a - Competitiveness for Growth and Employment. The budget cuts made by the Council take funds away from implementation of the Lisbon Strategy, which runs counter to tackling the current economic crisis.
I would, however, like to welcome the fact that the amendment made by the Portuguese Social Democrat MEPs, which was an election promise to Portuguese voters, has been approved, in that it concerns the creation of the Erasmus first-time employment concept as a way of promoting employment for young people and helping tackle the economic crisis.
Lastly, I disagree with the cuts made by the Council in heading 1b - Cohesion for Growth and Employment, at a time when the Structural and Cohesion Funds are important to encourage growth and economic recovery, but also because a large number of important policies aimed at fighting climate change and supporting growth and employment are funded under this sub-heading.
I voted in favour of setting up a new fund for dairy products which will provide support to producers in their efforts to overcome the crisis in this sector, although this support should have been envisaged much earlier. I regret that we could not vote to obtain EUR 600 million as was envisaged by the own-initiative report voted for on 1 September by the Committee on Agriculture and Rural Development, and as the S&D Group would have wished. If EU farmers cannot enjoy more support from the EU, this is down to ill feeling from the European right.
in writing. - The proposed anti-grassroots EU budget for 2010 reflects every aspect of its reactionary objectives, proving yet again that the EU is a transnational imperialist union in the service of capital. The capitalist crisis is being used to make deep, reactionary, capitalist restructurings at the expense of the working classes and to increase the profits of monopoly undertakings. Programmes are being financed to overturn labour relations, trample on labour and social rights, promote flexible forms of work and overturn the terms of collective agreements.
Systems of insecure work and holding young people to ransom with internships and lifelong learning rather than jobs are being strengthened. The concentration of land and the uprooting of farmers from the application of the CAP are being strengthened for the benefit of the food industry and trade. The means and mechanisms of prosecuting and repressing the labour movement, such as Frontex, Europol and Eurojust, are being increased and strengthened, as are personal databases and mechanisms for imposing the EU's imperialist policy, the common foreign and security policy, and military infrastructures.
The vote in favour of the EU budget by the centre right and centre left parties in the European Parliament marks an all-out attack on the working classes. We voted against the EU budget because it serves big business, causing even greater hardship for the peoples.
in writing. - British Conservatives continue to believe in better value and greater accountability within the European Parliament budget.
However, once again the Parliament has sought to greatly increase the budget beyond that set by the Council of Ministers. Therefore, Conservatives have voted to decrease many areas of EU spending.
We continue to support areas where the EU adds value, such as research into new technologies, access to information for EU citizens, the European Ombudsman and the Court of Auditors. However, we have also voted against a large number of other budget lines which are unjustified and wasteful in a time when we should all be showing economic prudence.
Specifically, we have voted against funding for the Committee of the Regions, and we have supported moves to scrap some of the most profligate budget lines such as tobacco subsidies, as well as a number of other lines regarding agricultural subsidies and schemes, and waste in administration.
in writing. - The ECR Group believe in better value and greater accountability within the European Parliament budget.
However, once again, the Parliament has sought to greatly increase the budget beyond that set by the Council of Ministers. Therefore, the ECR have voted to decrease many areas of EU spending.
We continue to support areas where the EU adds value, such as research into new technologies, access to information for EU citizens, the European Ombudsman and the Court of Auditors. However, we have also voted against a large number of other budget lines which are unjustified and wasteful in a time when we should all be showing economic prudence.
Specifically, we have voted against funding for the Committee of the Regions, and have supported moves to reduce some of the most profligate budget lines regarding agricultural subsidies and schemes, and waste in administration.
In this debate on the general budget of the European Union, I am in favour of the specific conditions of the crisis that we are currently experiencing being taken into account when we discuss the allocation of funds to the various sectors of the European economy.
I would like to draw attention to the pressing need to create a fund for the dairy farming sector in view of the difficult circumstances faced by producers, and I hope that effective support measures are adopted for this sector of activity.
It is vital to allocate the necessary funds so that small and medium-sized enterprises, which are among the main victims of the crisis, have support that enables them to survive this crisis. The increase for the Competitiveness and Innovation Framework Programme will make it possible to promote the enterprising spirit and the innovation that are vital for the EU to assert its position in the global market and for socio-economic development in the internal market.
I welcome the fact that the policy of zero-based budgeting at the beginning of each legislative term, which I tabled on behalf of the Group of the European People's Party (Christian Democrats), has been adopted. As a result, Parliament's budget will reflect real needs and will increase transparency, budgetary discipline and efficiency. I also support a distinction between fixed costs and variable costs, with the latter justified by a cost-benefit analysis. In areas such as communication policy, this cost-benefit analysis is important to ensure better results and resource management.
I would stress that this draft budget does not take account of requirements arising from the future entry into force of the Treaty of Lisbon, which will probably require the drafting of an amending budget. I would highlight that excellence in lawmaking should be Parliament's main priority, and the necessary resources should be allocated to this end. I also believe that it is vital to adopt a long-term policy on buildings, which should take account of building maintenance costs.
I voted in favour of the first reading of the 2010 budget, that is EUR 127.5 billion in payments, whilst hoping that the second reading will enable us to achieve more ambitious results, in particular, regarding the resources afforded for a recovery plan that is in proportion to the challenges to be confronted in terms of jobs, social cohesion, climate change and the fight against poverty. It was for me, above all, a matter of defending support for microcredit, which is a priority for the socialists, by providing resources for the social economy whilst maintaining the PROGRESS programme in its entirety. The resources for this budget are indeed limited, due in particular to the restricted financial perspective of which it forms part. Serious efforts will need to be undertaken in the discussion of the new budgetary perspective.
I welcome the fact that the total amount of Parliament's budget is below the self-imposed limit of 20% of expenditure under heading 5 (administrative expenditure) of the multiannual financial framework. In a year of crisis, it is important for Parliament to project an image of discipline and cost control.
The approved budget does not include adjustments that may be necessary if the Treaty of Lisbon enters into force, particularly with regard to legislation. In this regard, there may have to be an amending budget should the Treaty of Lisbon enter into force. It is important to note that Parliament's main priority is its legislative role (in the opinion of the Group of the European People's Party (Christian Democrats)) and that Parliament should be allocated the necessary resources so that it can do excellent work.
As regards information policy, I welcome the agreement on funding for political parties at European level and for political foundations at European level, which should help improve communication with citizens and their participation in EU political life. It also calls for a more in-depth discussion on the long-term budgetary principals in this area.
I voted in favour of this report.
I would like to welcome the fact that the total level of Parliament's budget is below the self-imposed limit of 20% of expenditure under heading 5 (administrative expenditure) of the multiannual financial framework. It is important, however, to note that the entry into force of the Treaty of Lisbon, and the consequent increase in Parliament's responsibilities, means an amending budget will have to be drafted and the limit of 20% of administrative expenditure will be difficult to maintain. Parliament's main priority should be excellence in lawmaking and the necessary conditions should be created for this to become a reality.
I would also like to applaud the work carried out by the shadow rapporteur of the Group of the European People's Party (Christian Democrats), José Manuel Fernandes, who was instrumental in making this report a document of great importance for Parliament. Of his work, I would like to highlight the proposal, which has just been approved, to implement a policy of zero-based budgeting at the beginning of each legislative term, which will enable Parliament's budget to reflect only real costs, and will increase transparency, budgetary discipline and efficiency.
Since 1998, Parliament has consistently rejected all initiatives submitted to it when consulted about detailed issues relating to Europol, so long as Europol has remained intergovernmental in scope, subject to neither democratic nor legal control. Now that this decision to turn Europol into an EU agency, funded by the Community budget, has been approved and Parliament's supervisory role has been enhanced, it is no longer necessary to maintain this course of action.
I therefore voted in favour of this initiative by the Czech Republic, which is aimed at responding to an administrative issue, namely adjusting the basic salaries and allowances applicable to Europol staff, so as to adapt them to the increase in the cost of living in the Netherlands. I would highlight, however, that any decision on adjusting the salaries of Europol employees must be made unanimously by the Council.
I voted for this proposal for a decision aimed at adjusting the basic salaries and allowances applicable to Europol staff. This report thus aims to adjust their remunerations to the increase in the cost of living in the Netherlands, as well as to the changes in salaries in the public service in the Member States. This support has been even more necessary since Europol became a European Union agency funded by the Community budget.
I voted in favour of including milk in Article 186 in order to enable the Commission to respond rapidly to crisis situations, since it introduces an instrument that is important to use. However, use of this instrument must not distance Parliament from this process, all the more so as codecision draws closer, which is why it is vital that the Commission oversees these actions.
As regards voluntary adjustment of the additional levy scheme, commonly referred to as 'fines', intended to secure internal funding to restructure the dairy farming sector, I believe that it is a measure that creates national responses although, in my view, it would be more appropriate to adopt European responses to a crisis that concerns Europe as a whole.
In conclusion, I believe that having fought so hard over recent months to have measures put forward by the Commission, we are in no position to reject any contribution at this very difficult time for European milk producers and their families.
in writing. - I voted in favour of these changes to the Single CMO because I believe that the EUR 280 million package is realistic and will be positively received by the dairy industry. I am therefore persuaded that it will be necessary to grant temporary powers to the Management Committee under Article 186 in order to deliver this support. However, I believe that the Commission should enjoy these powers for only a maximum of two years in order to ensure the smooth delivery of this package.
I cannot, however, support the national milk quota buy-back scheme that the Commission also proposed and which included plans to raise a superlevy on producers exceeding quota. We should not be penalising the efficient, who are the future of the industry. This package is a short-term measure to address a short-term solution, yet the industry needs a clear long-term strategy for the future.
With regard to the inclusion of milk under Article 186 and the quota buy-back scheme, I am delighted that the implementation of this decision has not been deferred to a later date... something which, at a certain point, we might have feared on the part of some because the milk year (which runs from 1 April to 31 March) is already well under way! Whilst I am in favour of the measures that have been suggested, I would nevertheless like to go further: indeed, these measures are still far from being adequate, especially since, with regard to the buy-back quota, the ball is again back in the court of the Member States and national funding. What is more, we are talking here about medium- and long-term measures.
However, there is an urgent need for short-term Community measures. This is essential: expectations in the field in this regard are very high. Finally, within the context of Article 186, it will, in future, be necessary to monitor the annual renewal of the mechanism and to afford the Commission the opportunity of renewing this measure automatically each year. This will also enable Parliament and the Council to put greater pressure on the Commission.
I voted in favour of the proposal for a 'Single CMO' regulation since, in view of the serious crisis that the milk sector is experiencing in Europe, urgent measures are required to restore market balances and to guarantee an adequate income for farmers, as stated in the objectives of the CAP, which were reaffirmed in the Treaty of Lisbon.
These proposals are an acknowledgment of the failure of the Commission's policy for the dairy farming sector. There are several reasons why we voted against: 1) the amount proposed by the Commission to stabilise the milk market is clearly insufficient and will only be made available in 2010, therefore not making it possible to tackle, to the extent that would be required, a clearly urgent situation, particularly in the case of small and medium-sized producers; 2) inclusion of milk and dairy products under Article 186, which appears in this proposal, guarantees the Commission power, assigned by Parliament and by the Council, without specifying the actions that will be developed; 3) the proposed measures do not change the objectives of the last CMO reform to completely liberalise and dismantle market regulatory instruments, quotas and production rights - guidelines that lie at the root of the current crisis; 4) the approved funds are, above all, intended for restructuring of the sector which, for the Commission, means thousands of producers abandoning their activity, with all the social and environmental consequences that go with it; 5) the proposal will exacerbate existing imbalances in the distribution of funds among producers and among countries, which will only make things worse for countless producers.
I voted in favour of new anti-crisis measures on the price of milk in order to support the producers who are currently struggling in a particularly difficult environment for their profession. These measures were slow in coming, even though milk producers have been talking about their problems since last spring. The EUR 280 million budget proposed by the Member States is inadequate; we must show that we are more ambitious and support an aid package of EUR 600 million to allow our producers to emerge from the slump in which they find themselves. I am extremely concerned about the future of this sector since nothing is being done to free producers from the grip of market mechanisms alone, even though the European Court of Auditors has announced the need for tools to manage the milk market, at the risk of undermining milk production in a large number of vulnerable areas and of failing to see that it is through high added-value products that Europe can position itself in the world market.
in writing. - Dairy farmers are under serious pressure right now. In Ireland, where the dairy industry is strategically important, almost every dairy farmer in 2009 will be making a loss. This is not a sustainable situation for one of Europe's key industries. I voted on today's amendment to show solidarity with the farming community at a time of crisis. My only regret is that we are not voting to give them EUR 600 million instead of EUR 300 million as was originally suggested by this house. However the vote on that matter was blocked at committee level by the centre right parties in the parliament. EUR 300 million is better than nothing but more drastic action is needed in future to support this industry.
in writing. - I abstained in the final vote on the Single CMO Regulation (Rule 142) because the proposed measures from the Commission do not go far enough in my opinion.
The crisis in the dairy sector is a problem that needs urgent action, and that is also why I voted in favour of the urgent procedure under Rule 142 for the Single CMO Regulation adjustments. However, the current Commission proposal is too weak and I would like to see, in the very short term, adequate and supporting measures that are effective in combating the crisis in the dairy sector. Voting in favour of this proposal would preclude any future, more effective, measures.
The crisis in the dairy industry has brought numerous farmers to the brink of bankruptcy. After months of waiting for better milk prices, the European Commission has finally taken emergency measures to save dairy producers.
Aid for private stocks of cheese is to be increased to EUR 15 million, which will mainly benefit the Italians.
The intervention period for milk powder and butter is to be extended and export refunds are to be increased. These measures should stabilise milk prices in the medium term.
A milk fund of around EUR 280 million is to be distributed to the Member States in order to finance national aid measures. However, this is little more than a drop in the ocean.
The Commission is offering the Member States a voluntary quota buy-back scheme in order to motivate milk producers to partially or definitively give up milk production. Productive operations that deliver too much are to be asked to dig deeper into their pockets. These measures involve a high national cost because in times of general economic crisis, there is no margin left in the national budgets. I have no high hopes here.
The most tangible measure in the crisis package is the inclusion of milk in Article 186 of Regulation (EC) No 1234/2007, so that the Commission can take fast measures to combat the crisis. However, it would seem questionable to me to limit this measure in time. With this reservation, I voted in favour of Parliament's position.
I voted against the resolution on the dairy sector, as I think that the Commission's proposal of allocating EUR 280 million to the sector comes too late to be implemented this year and, in any case, this measure will not be sufficient. For this reason, I have given my support to the proposal to allocate EUR 600 million to the sector. On the other hand, including milk and milk derivatives in Article 186 grants certain powers to the Committee set up by the European Parliament and to the Council, although no specific indication has been given of what practical action is to be taken. Nevertheless, the measures adopted do not change the aim of the most recent reform of the CAP, namely the complete liberalisation of the dairy market, which our Group rejects. These measures favour the agro-food industry and the large distribution chains, to the detriment of smaller and medium-sized producers, and contribute to the concentration of production and an increase in the profit made by the industry, which has grown in recent years, thanks to a drop in the prices paid to milk producers and an increase in the final purchase price.
I supported the creation of a 'milk fund' to help the sector in crisis, and specifically to come to the aid of those farmers facing the most urgent problems. In particular, I voted for the amendment requesting EUR 20 million more than the amount announced by the European Commission, bringing it up to EUR 300 million. This is an amendment to the Single Common Organisation of Agricultural Markets (CMO) Regulation enabling, in particular, the European Commission to take emergency measures on its own initiative in the event of serious disruption in the milk market, as has been the case for several months now. This budget is clearly not enough to get all the producers out of the tricky situation they are in. However, given the current budgetary margins, it would unfortunately have been irresponsible to have asked for more. In addition, in asking for more, we also ran the risk of getting nothing at all. I would point out that these are only foundations that have been laid. The debate continues with regard to the regulatory structure that will need to be put in place after 2013 and, on this matter, the European Parliament will pursue its efforts to arrive at an effective, responsible framework for the agricultural markets. In addition, the Treaty of Lisbon will provide us with new weapons in this regard.
Reports have been adopted in Parliament's plenary sitting in Strasbourg containing three specific measures (EUR 280 million in direct aid for producers, a temporary rule for calculating buy-back of quotas and inclusion of milk in the CMO under Article 186 (emergency measures)). I believe that these measures are important, but they are inadequate, one-off measures for a problem that has already taken on very serious structural proportions. The sector needs useful and effective management mechanisms so it can intervene in the market when necessary, as opposed to the approach recommended by the European Commission, which supports liberalisation and deregulation.
This crisis in the dairy farming sector has plainly shown that the CMO for milk still requires instruments, particularly the quota mechanism, in order to tackle market imbalances.
The package, which is still to be approved by the Ecofin Council on 19 November, amounts to EUR 280 million and will be provided in the form of a financial envelope to Member States, based on production and annual quotas. According to the calculations, Portugal will receive a financial envelope of EUR 6 to 7 million to combat the collapse in production prices, which is more than 50% in relation to 2007-2008 prices ...
(Explanation of vote abbreviated in accordance with Rule 170 of the Rules of Procedure)
The Commission's and the governments' measures for the crisis in the livestock farming sector go hand in glove with the more general anti-grassroots CAP and, more importantly, the decision taken by the EU on the full liberalisation of the dairy market. The most serious thing is that the proposed headings are being used to speed up restructurings to boost the profits of the food industry, thereby strengthening the business groups of the dairy sector at the expense of livestock farmers. The measures do not address the acute problems that small and medium-sized dairy farm owners have been demonstrating against: namely, the high costs of production and derisory producer prices.
More to the point, they do not address the acute problems of all livestock farmers, in cattle breeding, in meat production and in sheep- and goat-farming. Industrialists and merchants are doubling their profits, both from derisory producer prices and from the exponential prices paid by workers for these staple foodstuffs. We voted against the proposal, because its objective is to further concentrate production in this sector. The solution for poor and medium-sized farm owners is to fight against the monopoly-friendly policy of the EU and for a different type of development which liberates livestock farmers from exploitation, guarantees them an income and future and generally serves the nutritional needs and well-being of the people.
Mr President, ladies and gentlemen, the fact that the European Union's internal borders were abolished without, at the same time, and even beforehand, external border controls being strengthened and the initially envisaged security instruments, however minimal, being fully operational, presents a real problem. Subject as we are to the principle of reality, we will not oppose this resolution, in which concern is expressed about the delays incurred by the new systems for exchanging information on criminal and visa-related matters. However, all that is, in fact, just a pretend problem: the real problem is Schengen itself, its pseudo-acquis now included in the treaties, and the policies conducted by Brussels in relation to visas, immigration and the movement of persons...
Today, Europe is awash with legal and illegal immigrants, and crime, which is becoming increasingly violent, is soaring, because the nations have been stripped of the right to control their own borders. Schengen has encouraged a boom in cross-border crime and in the illegal flows of persons and of goods, which themselves are sometimes legal and sometimes not, without any real benefit for Europeans. Therefore, until these systems become operational, at least invoke the safeguard clause and re-establish the controls!
I fully support the resolution on the situation as regards SIS II and VIS. The development of SIS II has overrun, and numerous technical hitches have already delayed the entry of new countries into the Schengen system. This calls for constant monitoring by the European Parliament of progress in the establishment of SIS II and VIS.
SIS II is a key political project for the entire Union. Its long-awaited implementation and proper operation is essential for the further expansion of the Schengen area, and for the resulting free movement of people within the EU by the next citizens to be entitled to do so (Bulgaria, Romania, Cyprus and Liechtenstein). SIS II is also a key element in combating crime and illegal immigration. Polish border guards managed to detain 50% more illegal aliens in the first half of 2008 compared with the same period the previous year thanks to Poland joining the Schengen area (from a 2008 report of the Ministry of the Interior and Administration).
Over 350 people wanted under the European Arrest Warrant (EAW) have been arrested on Polish territory and some 600 people wanted by the Polish justice system have been detained abroad. The database of missing children, which was not in SIS I and is planned for SIS II, is particularly important. Our trustworthiness in the eyes of our citizens depends on major projects such as these. A united Europe cannot afford further delays and negligence.
Adoption of this resolution cannot fail to prompt a couple of comments on its aims and content. Firstly, the European Union, instead of claiming to be a champion of democracy, which it is not, and making 'practical recommendations' to other countries, should, first of all, concern itself with the state of democracy within the EU. The process of ratification of the Treaty of Lisbon is a recent example, among other possible examples, of how the so-called 'European project' goes against the democratic participation of the European peoples and against their interests, wishes and aspirations, pressuring them, blackmailing them and disregarding their decisions regarding the route they want their collective future to take. Secondly, in terms of its external relations, instead of promoting the revival of the arms race and militarisation of international relations, EU countries should contribute to democracy by promoting a genuine policy of peace and international cooperation, based on respect for the sovereignty of each country and the principle of non-interference, as well as respect for international law and the United Nations Charter. We are, unfortunately, a long way from this contribution being made. An EU with an increasingly stark democratic deficit cannot set an example and, much less, help 'consolidate' democracy in the world; hence our vote against.
Mr President, ladies and gentlemen, this resolution exposes, as usual, the so-called good intentions of this House regarding human rights: the European Union's role is seemingly to enlighten mankind as a whole as to its notions of democracy, to finance the democratic developments in all countries, and so on. How, then, can it be credible, this Union that applies in such a half-hearted manner, if at all, the safeguard clauses that do nonetheless exist on this subject, in all its foreign trade agreements, when it continues to trade and to finance, no matter what?
How can it be credible, given the way in which it acts even in Europe, imposing on the nations a European constitution, rechristened the Treaty of Lisbon, when some of them clearly stated that they did not want it? And how can you, ladies and gentlemen on the left of this Parliament, be credible after yesterday's dreadful farce concerning Italy, where you demonstrated a sectarian and partisan spirit the like of which has never been seen before?
I voted in favour of the Brok report on the institutional aspects of setting up the European External Action Service (EEAS), which will be extremely important if the Union's external relations are to be rendered more consistent and effective. It is important to ensure that setting up the EEAS, as a result of the innovations introduced by the Treaty of Lisbon, will make it possible to preserve and further develop the Community model in the Union's external relations and maintain the Union's interinstitutional balance.
Setting up the European External Action Service is the natural corollary of the process whereby the European Union is acquiring more and more external competences. It could become an important instrument for coordination and for the EU to assert its position externally if it can resist the pressures from the directorates and base its action more on working with the diplomatic representations of Member States than competing against them.
I regret that, in the Committee on Foreign Affairs, it has not been possible to gain support for an amendment that I proposed, which called for European world languages to be considered when establishing the future internal language arrangements of the EEAS.
This is all the more clear since the priority of the EEAS should be to establish bridges, contacts and links with the rest of the world, and it should therefore adopt, as its chosen work tools, the most suitable languages for establishing them directly. It is therefore incomprehensible that, in considering this issue, Parliament is choosing to disregard the external aspect of multilingualism and the strategic nature of those languages, which is acknowledged not only by itself, but also by the European Commission.
I endorsed the European Parliament's opinion on the structure of the future EU diplomatic service. I hope that the European External Action Service (EEAS) will embody an essentially Community-based approach and will enable the EU to exert its diplomatic influence effectively and democratically. The EEAS must come under the Commission for administrative and budgetary matters and must be officially part of the Commission. I also hope that the new commissioner for development will be able to remain fully autonomous and to safeguard his prerogatives with regard to this service, as opposed to the idea that he could concentrate powers in sectors relating to the European Union's external action, including EU trade policy and EU enlargement. It is important for Parliament's voice to be heard by the Council, which should lay down the guidelines for this new body in its meeting of 29-30 October 2009.
in writing. I voted against Mr Brok's report on the European External Action Service (EEAS), as I view it to be the clearest example of the militarisation of the European Union. The service, which is to be launched following the adoption of the Treaty of Lisbon, covers all aspects of EU security and defence policy. According to the report, the EEAS and the High Representative (and Vice-President of the European Commission) will assume the role of EU external representatives, supported by a network of 5 000 civil servants, without being subject to any kind of parliamentary control. The High Representative will be in charge of the civil and military management of crises and will be responsible for human rights, but will not be accountable to the Member States. Furthermore, the EEAS will be established by a Council Decision, with the Commission's approval. Parliament will merely be consulted, which reflects the anti-democratic nature of the scheme. I think that the European External Action Service is not in the spirit of the European project that our Group wishes to defend, namely a Europe created for and by the citizens, rather than the Europe that is currently being built on an economic model based on avoiding any intervention in the economy.
in writing. The EU European External Action Service (EEAS), set up under the reactionary Treaty of Lisbon, is a mechanism for promoting increased imperialist aggression and the EU's anti-grassroots strategy. The rush by the political representatives of capital in the European Parliament - conservatives, social democrats, liberals and greens alike - to vote for the EEAS proves their devotion to the economic policies and military options of euro-unifying capital:
• independent representation of the EU at all international organisations, independently of its Member States, as provided for in the Treaty of Lisbon;
• establishment of the EEAS, an autonomous EU service, with civil and military powers, based on the directions taken in the CFSP and the APCA and manned by senior civil and military servants of the EU under the orders of the High Representative;
• use of the EEAS as a tool to promote the imperialist policy of the EU with its own embassies and diplomatic action independent of the Member States. The way was paved for these developments in the Treaty of Maastricht, which founded the EU CFSP and APCA and signalled an escalation in military aggression and the militarisation of the EU.
The Greek Communist Party voted against the report, which reveals every aspect of the Treaty of Lisbon and the dangers which its application harbours for the people, who are fighting against the EU, this transnational union of capital and its anti-grassroots policy.
I did not take part in this vote because I reject the idea of strengthening our economic relations with the United States yet again. The EU-US partnership is not the most important for Europe and is not what the Doha Round needs: the EU must diversify its choice of partners if it wants to keep as much of its independence as possible. To do so, it must increase the number of agreements with developing countries. Rather than Americanising European standards, we must prioritise the introduction of a multipolar development model in which Europe will at last find its rightful place and full meaning.
EU-US relations undoubtedly represent the EU's most important strategic partnership. We have a shared responsibility to promote common values, such as respect for human rights, democracy, stability and peace, but also to find better solutions to various global dangers and challenges, as is the case with the economic and financial crisis, climate change, nuclear proliferation, fighting international crime and terrorism, and eradicating poverty, among other issues.
With regard to cooperation in the judicial, policing, and internal and external security areas, I would point out that, for future negotiations to be successful, it is vital that security measures do not violate civil liberties and fundamental rights, not to mention the need to respect privacy and data protection.
I would repeat, once again, that European personal data should only be transferred to third countries if two fundamental principles have been considered: necessity and proportionality. Full compliance with European and national legislation on data protection should also be taken into account and adequate procedural guarantees provided.
I voted in favour of the joint motion for a resolution on the upcoming EU-US Summit and the Transatlantic Economic Council (TEC) Meeting as it highlights the need to strengthen transatlantic relations at a time when major international challenges call for a coordinated global response. I would highlight the TEC's role in promoting and ensuring a coordinated response to the global financial crisis and the importance of transatlantic relations in reaching an international agreement at the COP 15 in Copenhagen, which includes an adequate financial package to help developing countries fight climate change, in terms of both mitigation measures and adaptation measures.
Owing to the strategic importance of the United States for the EU, and vice versa, a transatlantic partnership should be strengthened at the next summit so as to consolidate the ability to take action to deal with the challenges currently facing us, from the current serious socio-economic crisis, to issues such as disarmament, the fight against terrorism, climate change, respect for human rights, etc.
Coordinated action between the US and the EU is also vital to reach a more mature stage in economic and trade relations between both sides, leading to the creation of a de facto transatlantic market by 2015, with reduced bureaucracy and, as a result, a more stable and attractive environment for businesses in both markets, which offers them lower operating costs.
Furthermore, if equivalent measures, particularly in terms of financial regulation, are not adopted by the US, the EU will find itself at a competitive disadvantage, which will be extremely harmful to the European economy.
I therefore reiterate the need to protect the EU's interests by means of a coherent and coordinated policy between the EU and the US in the various areas of common interest.
I voted against the resolution on the upcoming Transatlantic United States-European Union Summit because, in spite of the great hopes raised by his arrival at the White House and his historic election in a country where ethnic minorities still face discrimination, President Obama has, until now, only made symbolic gestures. The current president of the United States shares the same economic model of non-intervention in economic matters as the previous administration, has continued the same military policy as his predecessor (he sent more troops into Afghanistan and is setting up new military bases in Colombia), he has yet to close the Guantánamo camp or lift the embargo on Cuba. He has placed no pressure on Israel or Morocco to comply with international legislation. To this day, the United States continues to impose the death penalty in 38 federal states. It has yet to ratify the Ottawa Treaty on the control of the weapons trade or the Kyoto Protocol. For these reasons, I have voted against this resolution.
I voted in favour of this resolution because I attach great importance to the European Union-United States Summit to be held in early November 2009. During the recent G20 meeting, many promises were made that will be hard to keep if countries act on their own authority. In this regard, the EU and the United States should assume a leading role in the implementation of the commitments made by the G20. Consequently, we need more effective coordination between the measures taken by the United States and the EU. That is why I encourage these joint meetings between Europeans and Americans and, more specifically, the discussions at Transatlantic Economic Council (TEC) level.